EXHIBIT 10.9

SEI INVESTMENTS COMPANY

June 25, 2004

Mr. N. Jeffrey Klauder

[Residence Address Omitted]

Dear Jeff:

On behalf of the company I am pleased to extend our offer of employment to you
as Executive Vice President and General Counsel. In this role, you will be
responsible for the leadership of the legal and compliance functions and provide
counsel to the Board of Directors and its committees. In addition, the Chief
Executive Officer, from time to time, may assign to you, other administrative
and organizational responsibilities. As a member of the senior management team
you will be a member of the EPS committee reporting directly to the CEO and
Board of Directors.

Your starting salary will be $9,615.38 biweekly, which is $250,000 when
annualized. Increases in your salary will be in line with raises for other
Executive Vice-Presidents. Should you accept this offer, we will determine a
mutually agreeable date upon which you will begin full-time employment.

In addition to salary and draw, you will be eligible to participate in SEI’s
incentive compensation program and other benefits as set forth in Schedule A
hereto. All amounts referred to as annual amounts will be pro-rated for the
calendar year based on your employment start date.

In addition, you will be entitled to a recoverable draw against your target
incentive compensation of $2,307.69 bi-weekly, which is $60,000 when annualized.
The Company will be entitled to recover your draw in the event your incentive
compensation does not exceed your draw or in the event of termination of your
employment before the incentive compensation has been earned.

All employees of SEI Investments are employed at-will, and either the employee
or SEI investments are free to terminate the employee’s employment at any time,
without cause or notice. In the event, however, your employment is terminated by
SEI Investments for any reason other than cause, SEI will provide a separation
package as described in Schedule A, attached hereto.

At its meeting today the Board and its Compensation Committee approved the terms
of this offer and the Compensation Committee granted the 200,000 options to you
today referred to in Schedule A, effective as of your employment start date.

SEI provides a comprehensive benefits program for its employees. When you join
the company, you will be asked to make some important decisions based on your
personal insurance needs. Please carefully review and evaluate this information.
Selected and company-provided benefits are effective on the first of the month
following one’s start date.

As a further condition of employment, all prospective employees are required to
execute a copy of our Employee Non-Disclosure and Non-Compete Agreement (copy
enclosed). In addition, the Immigration Control and Reform Act of 1986 requires
employers to maintain documentation certifying both the identity and employment
eligibility of its employees, so appropriate substantiating documents to satisfy
the verification process (see enclosed Form 1-9) will be required during your
Orientation period. Also enclosed, you will find a W-4 form and an Employee
History Form that should be completed and brought with you on your first day of
employment. Also, please return a signed copy of your employment application.

 

Page 83 of 89



--------------------------------------------------------------------------------

Jeff, the Board and everyone who has worked with you at SEI are impressed with
your credentials and are confident in your ability to contribute to SEI’s
success. We believe this offer represents a good career opportunity for you
today, with excellent potential for your continuing personal and professional
development. I look forward to confirming an acceptance of our offer and
anticipate finalizing your start date in the near future. Again, I reiterate my
confidence in your future success at SEI. If you have any questions or need
clarification, please do not hesitate to call or email me at [phone number
omitted] or [email address omitted].

Yours truly,

 

/s/ Alfred P West Alfred P. West

 

Accepted by:  

/s/ N. Jeffrey Klauder

Date:   June 25, 2004

 

Title:    Executive Vice President and General Counsel Responsibilities:   
Member of senior management team at SEI – Management of legal and compliance
function at SEI – Counsel to Board and committees – Such administrative and
organizational responsibilities as may be assigned from time to time by CEO –
Member of EPS Committee Reporting:    Reports to CEO and Board Base Salary:   
$250,000 (raises in line with raises for other EVPs) Draw:    $60,000 per year
as advance on incentive compensation paid ratably over year so that recurring
cash flow during year is $310,000 Incentive Compensation:    Target Bonus –
Starts at 2X base; in future in line with other EVP’s with a minimum of 2X base;
payment based on personal performance and company achievement of Company goals
in accordance with the incentive compensation plan applicable to all members of
EPS. Paid in accordance with the incentive compensation plan.
Guaranteed Cash Compensation:    For first two years, $375 of target bonus
guaranteed, of which $60,000 of bonus will be paid ratably over year (so that
recurring cash flow during year is based on $310,000) Severance:    If
terminated without cause at any time, 2X salary plus bonus and unvested options
vest. If terminated without cause or upon death, option exercise period extended
for one year. If death or resignation at age 65 or thereafter, all unvested
options vest. “Signing” Option Grant    200,000 options initially. Annual Option
Grant:    In line with grants to other EVPs Benefits, Perqs:    All received by
other EVPs

 

Page 84 of 89